Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,958,993 to Fujio.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,958,993 to Fujio in view of Japanese Patent 2004353565 to Toyama (The art rejection is made based on the respective English translation).
In Reference to Claims 1 and 2
Fujio discloses a scroll type compressor comprising: a housing (Fig. 15, 101); a fixed scroll (Fig. 15, 115), and cooperating with the housing to define a discharge chamber (Fig. 1, 102); a movable scroll (Fig. 15, 118) supported so as to be allowed to revolve around a revolution shaft (Fig. 1A, 21) in the housing, and cooperating with the fixed scroll to define a compression chamber; and  11a shaft support member (Fig. 15, 104) fixed to the housing, cooperating with the movable scroll to define a back pressure chamber (Fig. 15, 115), and cooperating with the housing to define a suction chamber (Fig. 15, 106), wherein the fixed scroll has a base plate and a fixed scroll wall integrally formed with the base plate, 15wherein the movable scroll has a scroll plate facing the base plate and a movable scroll wall integrally formed with the scroll plate and engaging with the fixed scroll wall, and wherein fluid in the compression chamber is supplied to the back pressure chamber (Fig. 15, the fluid communicates between the compression chamber and the back pressure chamber via channel 189, 138a, 138b, 138c), wherein 20the back pressure chamber and the discharge chamber communicate with each other through a relief passage (Fig. 15, the Office considers the passage comprises 185, 188, 138a, 138b, and 138c, the oil in the discharging working fluid can be delivered to the back pressure chamber, therefore, there is a communication between the discharging chamber and the back pressure chamber ), a check valve (Fig. 15, 186) is disposed in the relief passage, and the check valve allows the fluid to flow from the back pressure 
	Fujio discloses the fixed scroll has a shell (Fig. 5, annotated by the examiner) formed so as to surround the fixed scroll wall and joined to the housing, and  :11at least a part of the relief passage extends through the shell.

    PNG
    media_image1.png
    463
    631
    media_image1.png
    Greyscale

Fujio does not teach the fixed scroll fixed to the housing
Toyama teaches the fixed scroll is fixed to the housing.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Fujio to incorporate teachings from Toyama.   Doing so, would result in the fixed scroll being fixed to the housing.  Since both inventions of Fujio and Toyama are in the same filed of endeavor. Toyama teaches a method of fixing the fixed scroll with a predictable result of success of securing the fixed scroll.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujio and Toyama as applied to claim 1 above, and further in view of US Patent 5,674,058 to Matsuda et al (Matsuda).
In Reference to Claim 3
Fujio discloses the base plate (Fig. 15, 11b) has a discharge port (Fig. 15, 116) that provides communication between the compression chamber and the discharge chamber, the check valve (Fig. 1, 186) has a plate shape, and opens and closes an opening of the relief passage near the discharge chamber by elastic deformation, the base plate has: the check valve; and a check valve retainer (Fig. 15, 182) that is configured to restrict amount of deformation of the check valve, 
The combination of Fujio and Toyama as applied to Claim 1 does not teach the discharge valve with the retainer.
Matsuda teaches the base plated of the fixed scroll having a discharge valve (Fig. 4, 15) that has a plate shape, is located in the discharge chamber, and opens and closes the discharge port by elastic deformation; a discharge retainer (Fig. 4, 16) that is configured to restrict amount of 1deformation of the discharge valve;
the discharge valve and the check valve are integrally formed, and  15the discharge valve retainer and the check valve retainer are integrally formed. (as showed in Fig. 4, the check valve for both discharge port of bypass port can be integrally formed as a single piece)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Fujio and Toyama as applied to Claim 1 to incorporate teachings from Matsuda.  Doing so, would result in the check valve design of the Matsuda being implemented into the design of Fujio, since Matsuda teaches a single check valve design for controlling the discharging flow pressure with an integral check valve design.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujio and Toyama as applied to claim 1 above, and further in view of the Applicant provided US Patent Publication 2014/0248172 to Nagano et al.
In Reference to Claim 4
Fujio teaches the scroll compressor with the fixed scroll and the orbiting scroll.
The combination of Fujio and Toyama as applied to Claim 1 does not teach the passage between the compression chamber and the back pressure chamber.
Nagano teaches the movable scroll includes a fluid supply passage having:  20an inlet (Fig. 1, 36) that opens at a front end face of the movable scroll wall, and is communicable with the compression chamber; an outlet (Fig. 1, 37) that is formed on the scroll plate and communicates with the back pressure chamber; and a communication hole (Fig. 1, 38) that provides communication between 25the inlet and the outlet, and the fluid supply passage provides communication between the compression chamber and the back pressure chamber by elastic deformation or movement in a direction of the revolution shaft of the movable scroll.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Fujio and Toyama as applied to Claim 1 to incorporate teachings from Nagano.  Doing so, would result in a passage being from in the scroll wrap of the orbing scroll providing a communication between the compression chamber and the back pressure chamber, since Nagano teaches a method of prevent over wearing of the orbiting scroll when the pressure in the compression chamber excessively increases and moves the distal surface of the movable spiral wall away from the fixed base plate (Paragraph 35 of Nagano)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujio and Toyama as applied to Claim 1 above, and further in view of US Patent Publication  2004/0253133 Gennami et al (Gennami).

Fujio teaches the scroll compressor with the fixed scroll and the orbiting scroll.
The combination of Fujio and Toyama as applied to Claim 1 does not teach the plate between the fixed scroll and the orbiting scroll.
Gennami teaches  -18-a plate (Fig. 3, 51), which urges the movable scroll toward the fixed scroll by its own spring characteristics and the back pressure, is disposed between the shaft support member (Fig. 3, 15) and the movable scroll (Fig. 3, 28), and the plate has therethrough (Fig. 1, 51b) allow fluid passing through.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Fujio and Toayama as applied to Claim 1 to incorporate teachings from Gennami.  Doing so, would is a plate being positioned between the frame and the orbiting scroll, since Gennami teaches a method of urging the movable scroll to the stationary scroll (Paragraph 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746